Title: To Thomas Jefferson from Jospeh Sansom, 13 November 1807
From: Sansom, Jospeh
To: Jefferson, Thomas


                        
                            
                            
                                [on or before 13 Nov. 1807]
                            
                        
                        Joseph Sansom, of Philadelphia, again presents his respects to the President of the United States, to inclose
                            him a Medal of Franklin. The head is supposed to be the best likeness extant; and the legend, as well as the device, can
                            hardly fail to be interesting at the present crisis.
                        J.S. begs leave at the same time to represent to the President’s generosity, that the ingenious Engraver is
                            now employed at the Mint on a salary so small, that it is with difficulty he can keep his current expences so low. He is
                            actually that Officer of the Mint whose salary is the lowest, and it may be said, with modesty, that he is the one that
                            works the hardest; for he applys himself to the perfection of the new coinage with the enthousiasm of genius, rather than
                            the perseverance of labour. Upon the merits of his design, and execution, J.S. will thing to so competent a Judge; and he only presumes to add, it is not without the consent, and approbation, of the Director of the
                            Establishment, and the Treasurer, that he ventures to hint, with submission, the wish to see his salary raised to the
                            constitutional allowance of “800 Dollars a year for the Assistant Engraver.”
                    